March 6, 2015
                                             Devvy Kidd
                                            P.O. Box 1102
                                      Big Spring, Texas 79721
                                            432.264.7869

March 3, 2015

Court of Appeals
Third District of Texas 78711
Attn: Francis
P.O. Box 12547
Austin, Texas 78711

Court of Appeals No. 03-14-00805 CV

Dear Francis:

Pursuant to our telephone conversation yesterday, I am requesting a 60 day extension for
filing my brief.

I did not find out until late last week, I am able to look at my case on-line, something I was
unable to do at the District Court because I am pro se.

Checking it yesterday I saw the status for my brief due. I haven't received any notice of when
it was due, just that it says March 5th 'status'.

My computer crashed as I explained on the phone yesterday. I still don't have it back from the
tech guy; all my files were recovered, but I don't have access to them yet.

I left a message with the State's counsel, Adam Bitter, yesterday after I spoke with you. I also
tried him again just before I came here into the library to use their computer.

Got his voice mail again, but I left him another message. He must be in court or something
like that as he's always been gracious in returning my phone calls.

I am asking for the 60 day extension and if granted, could you please let me know the exact
date my brief would then be due so I don't miss it?

                                               Cordially,


                                                 w Kifltf
                                             Devvy                /RECEIVEDN
                                                                         HARO6Z015
cf: Mr. Adam Bitter
                                                                       THIRD COURT Of-AFP5ALS.
                                                                   \       JEFFREY D KYLE   /
                                      -UWV.V,         < -/a»^»-   i I'ltin ^fUMiaii in




                                                                  U.S. POSTAGE
                                                                      PAID
                                                                  BIG SPRING,TX
                                                                       79720
                                                                  MAR 03,15
                                                                      AMOUNT

                             P/?ESS FIRMLY TO SEA                     $19.99
                                                                   00116921-07


            •"•""-*•        --     •"*-*




                                                                                                   •4-lefcfc^ij..
                                                                                                                    I
• TM
                                                            EXPRESS                      Mailing Label
                                                                                          'JrtxXtVB. March 2004

U.S.                                                ^*««mnu«M„.         PostOfficeToAddressee




             FOR PICKUP OR TRACKING
             ws/t www.usps.com
             Call 1-800-222-1811




       VISIT US AT USPS.C0M4                                                          UNITEDSTATE
       ORDER FREE SUPPLIES ONLINE
                                                                                     POSTALSERVtC